DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 18, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 12, 18, and 26 recite the limitation "preset second uplink control information.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, 21-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017/105158 published 06/22/2017) [“Seo”; cited portions are to US 2018/0375619 relied on for English translation] in view of Lee et al. (WO 2017/078326; published 05/11/2017; “Lee”) [cited portions are to US 2018/0302916 relied on for English Translation].
Regarding claim 1, Seo teaches a method for transmitting uplink control information, comprising: 
determining a first transmission resource for first uplink control information and second transmission resources for second uplink control information [Seo ¶ 0177, Fig. 11: UE determines whether resources for the sPUCCH (i.e. second UL resources) and resources for the PUCCH (i.e. first UL resources) entirely or partly overlap (S200); ¶ 0178: sPUCCH/PUCCH used for transmitting UCI; here a determination of whether first and second resources overlap would inherently require determining first and second resources]; and 
when the first transmission resource overlaps with the second transmission resources in a time domain, transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource [Seo ¶ 0178: When the sPUCCH and the PUCCH collide with each other, the UE selects either the sPUCCH or the PUCCH (S300) (i.e. selects a first transmission for UCI transmission) and UE transmits pieces of UCI through the selected channel (S400); ¶ 0179: UE may select the PUCCH and may transmit the pieces of UCI through the selected PUCCH. In this case, the UE may piggyback UCI to be transmitted through the sPUCCH on the PUCCH and may transmit the UCI]. 
However, Seo does not explicitly disclose the first transmission resource overlaps with at least two of the second transmission resources in a time domain, wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain.
However, in a similar field of endeavor, Lee teaches the first transmission resource overlaps with at least two of the second transmission resources in a time domain [Seo ¶ 0114, Fig. 6-case 3: transmission timing of HARQ-ACK feedback (i.e. first transmission resources) for a PDSCH having a normal TTI is overlapped with transmission timing of HARQ-ACK feedbacks for two PDSCHs having a short TTI scheduled in a second slot (i.e. at least two second transmission resources)], 
[Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining that a first and second resource for UCI transmission overlap, transmitting first and second UCI simultaneously over one of the first or second resources as taught by Seo with the method of simultaneously transmitting A/N and ACK/NACK on two sPUCCH when the two sPUCCH and a normal PUCCH overlap as taught by Lee.  The motivation to combine these references would be to reduce latency of data transmissions in a wireless communication system [Lee ¶ 0002]. 
Regarding claim 2, Seo in view of Lee teaches the method according to claim 1, however, Seo does not explicitly disclose wherein the transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: transmitting the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or transmitting the first uplink control information and a preset one of at least two second uplink control information carried respectively on the 
However, Lee teaches wherein the transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: transmitting the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information]; or 
transmitting the first uplink control information and a preset one of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Seo in view of Lee teaches the method according to claim 1, wherein, prior to the transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource, the method further comprises: determining that the first uplink control information and the second uplink control information are to be transmitted simultaneously [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100)].
Regarding claim 5, Seo in view of Lee teaches the method according to claim 1, however, Seo does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].

Regarding claim 6, Seo in view of Lee teaches the method according to claim 1, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information [Examiner is interpreting preset uplink control information as being the same as preset uplink control information as defined in claim 3] is determined in at least one of following manners: 
the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, Seo teaches a method for receiving uplink control information, comprising: 
determining a first transmission resource for first uplink control information and second transmission resources for second uplink control information [Seo ¶ 0177, Fig. 11: UE determines whether resources for the sPUCCH (i.e. second UL resources) and resources for the PUCCH (i.e. first UL resources) entirely or partly overlap (S200); ¶ 0178: sPUCCH/PUCCH used for transmitting UCI; here a determination of whether first and second resources overlap would inherently require determining first and second resources]; and 
[Seo ¶ 0178: When the sPUCCH and the PUCCH collide with each other, the UE selects either the sPUCCH or the PUCCH (S300) (i.e. selects a first transmission for UCI transmission) and UE transmits pieces of UCI through the selected channel (S400); ¶ 0179: UE may select the PUCCH and may transmit the pieces of UCI through the selected PUCCH. In this case, the UE may piggyback UCI to be transmitted through the sPUCCH on the PUCCH and may transmit the UCI; see ¶ 0036: UL transmissions are to a BS, i.e. BS receives UCI].
However, Seo does not explicitly disclose the first transmission resource overlaps with at least two of the second transmission resources in a time domain, wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain.
However, in a similar field of endeavor, Lee teaches the first transmission resource overlaps with at least two of the second transmission resources in a time domain [Seo ¶ 0114, Fig. 6-case 3: transmission timing of HARQ-ACK feedback (i.e. first transmission resources) for a PDSCH having a normal TTI is overlapped with transmission timing of HARQ-ACK feedbacks for two PDSCHs having a short TTI scheduled in a second slot (i.e. at least two second transmission resources)], 
wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining that a first and second resource for UCI transmission overlap, transmitting first and second UCI simultaneously over one of the first or second resources as taught by Seo with the method of simultaneously transmitting A/N and ACK/NACK on two sPUCCH when the two sPUCCH and a normal PUCCH overlap as taught by Lee.  The motivation to combine these references would be to reduce latency of data transmissions in a wireless communication system [Lee ¶ 0002]. 
Regarding claim 8, Seo in view of Lee teaches the method according to claim 7, however, Seo does not explicitly disclose wherein the receiving the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: receiving the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or receiving the first uplink control information and a preset one of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource.
However, Lee teaches wherein the receiving the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: receiving the first uplink control information and at [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information]; or 
receiving the first uplink control information and a preset one of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 10, Seo in view of Lee teaches the method according to claim 7, wherein, prior to the receiving the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource, the method further comprises: determining that the first uplink control information and the second uplink control information are to be transmitted [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100) UE may determine whether the simultaneous transmission of the sPUCCH and the PUCCH is allowed on the basis of high-layer signaling (here, indication of simultaneous transmission capability via higher-layer signaling implies a receiving side device, i.e., BS, has determined whether simultaneous transmission is allowed)].
Regarding claim 11, Seo in view of Lee teaches the method according to claim 7, however, Seo does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 12, Seo in view of Lee teaches the method according to claim 7, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 13, Seo in view of Lee teaches a terminal, comprising a transceiver, a storage, a processor and a computer program stored in the storage and configured to be executed by the processor; wherein the processor is configured to read the computer program from the storage to implement steps in the method for transmitting uplink control information according to claim 1 [Seo ¶ 0184, Fig. 12: wireless device 100 includes a processor 101, a memory 102, and an RF unit 103; ¶ 0185: module (i.e. computer program) is stored in the memory and may be implemented by the processor].
Regarding claim 14, Seo in view of Lee teaches the terminal according to claim 13, however, Seo does not explicitly disclose wherein the transceiver is further configured to: transmit the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or transmit the first uplink control information and a preset one of at least two second uplink control information 
However, Lee teaches wherein the transceiver is further configured to: transmit the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information]; or 
transmit the first uplink control information and a preset one of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 16, Seo in view of Lee teaches the terminal according to claim 13, wherein the processor is further configured to: determine that the first uplink control information and the second uplink control information are to be transmitted simultaneously [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100)].
Regarding claim 17, Seo in view of Lee teaches the terminal according to claim 13, however, Seo does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 18, Seo in view of Lee teaches the terminal according to claim 13, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 21, Seo in view of Lee teaches a base station, comprising a transceiver, a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to read the computer program from the storage to implement steps in the method for receiving uplink control information according to claim 7 [Seo ¶ 0183, Fig. 12: A base station 200 includes a processor 201, a memory 202, and a radio frequency (RF) unit 203. The memory 202 is connected to the processor 201 to store various information for driving the processor 201; ¶ 0185: module (i.e. computer program) is stored in the memory and may be implemented by the processor]. 
Regarding claim 22, Seo in view of Lee teaches the base station according to claim 21, however, Seo does not disclose wherein the transceiver is further configured to: receive the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or receive the first uplink control information and a preset one of at least two second uplink control information 
However, Lee teaches wherein the transceiver is further configured to: receive the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or receive the first uplink control information and a preset one of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information]; or 
receiving the first uplink control information and a preset one of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].

Regarding claim 24, Seo in view of Lee teaches the base station according to claim 21, wherein the processor is further configured to: determine that the first uplink control information and the second uplink control information are to be transmitted simultaneously [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100) UE may determine whether the simultaneous transmission of the sPUCCH and the PUCCH is allowed on the basis of high-layer signaling (here, indication of simultaneous transmission capability via higher-layer signaling implies a receiving side device, i.e., BS, has determined whether simultaneous transmission is allowed)].
Regarding claim 25, Seo in view of Lee teaches the base station according to claim 21, however, does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 26, Seo in view of Lee teaches the base station according to claim 21, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474